 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT

 9                        SOUTHERN DISTRICT OF CALIFORNIA

10   THERESA BROOKE, a married woman                  CASE NO. 18cv2581 GPC NLS
     dealing with her sole and separate claim,
11
                                                      ORDER DENYING MOTION TO
12                Plaintiff,                          DISMISS AS MOOT
13   v.
                                                      [ECF No. 3.]
14   KASHL CORPORATION, an Oregon
15   corporation dba Radisson Hotel San Diego
     Rancho Bernardo,
16
17                Defendant.

18
           On February November 10, 2018, Plaintiff Theresa Brooke filed a complaint against
19
     Defendant Kashl Corporation alleging violations of the Americans with Disabilities Act
20
     and California’s Unruh Civil Rights Act. (ECF No. 1.) On December 4, 2018, Kashl filed
21
     a motion to dismiss Brooke’s claims and to declare her a vexatious litigant. (ECF No. 3.)
22
     On December 15, 2018, Brooke filed a first amended answer as a matter of course pursuant
23
24
     to Federal Rule of Civil Procedure 15(a)(1)(B). (ECF No. 6.) Therefore, Kashl’s motion

25   to dismiss is moot. See Valadez-Lopez v. Chertoff, 656 F.3d 851, 857 (9th Cir. 2011) (“[I]t
26   is well-established that an amended [pleading] supersedes the original, the latter being
27   treated thereafter as non-existent.” (internal quotation marks omitted)).
28

                                                  1
                                                                       CASE NO. 18cv2581 GPC NLS
 1         Accordingly, the Court denies without prejudice as moot Kashl’s motion to
 2   dismiss (ECF No. 6). The motion hearing originally set for February 1, 2019 is still on
 3   calendar, but will only address that part of Kashl’s motion that pertains to whether
 4   Plaintiff should be deemed a vexatious litigant.
 5
           IT IS SO ORDERED.
 6
     Dated: December 17, 2018
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                   CASE NO. 18cv2581 GPC NLS
